—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered December 22, 1998, convicting him of sodomy in the first degree (16 counts), sodomy in the second degree (15 counts), and sodomy in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improperly limit the defense counsel’s cross-examination of the complainant. The law is well settled that the nature and extent of cross-examination are matters within the court’s sound discretion (see, People v Hudy, 73 NY2d 40, 56; People v Duffy, 36 NY2d 258; People v McGriff, 201 AD2d 672; People v Boyajian, 148 AD2d 740, 741).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contention is without merit. Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.